This is an appeal by the employer and its insurance carrier from an award. January 18, 1937, Henry Zwilling sustained the accidental injuries for which the award was made. The sole question presented to this court for review is whether the accident herein arose out of and in the course of the employment. The claimant was employed by a building contractor on the West Point reservation. The claimant reported to the employer’s field office and there received his check for the previous week. He had not been present *793on the regular pay day. He also reported for the purpose of going to work. He received his pay check and was told to wait until the foreman came around to give out the cheeks for the men to go to work. It was the custom for the men on rainy mornings to wait until twelve o’clock, when it might stop raining and the men could go to work; they were required to report to the office before going to work. The accident occurred on the premises immediately in front of the employer’s field office. The claimant was waiting for instructions as to whether he was to go to work and was waiting for the foreman to direct him where to go to work. The employer’s work actually did start at eleven o’clock that day. The accident occurred about eight-thirty o’clock. Claimant was sitting in his automobile waiting, as directed by the timekeeper, for the foreman. The claimant was injured by a “ runaway ” compressor, which was one of the machines in the neighborhood of the employer’s work and which was an attendant risk of the employment, and the injuries caused thereby arose out of and in the course of the employment. The evidence amply supports the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.